           Case 1:20-cv-01503-ALC Document 14 Filed 12/10/20 Page 1 of 1



                                                                                                      12/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    FRANK SPINELLI,

                                     Plaintiff,
                                                                         1:20-cv-01503 (ALC)
                         -against-
                                                                         ORDER
    BOY SCOUTS OF AMERICA, ET AL.,

                                     Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Defendants’ notices that Boy Scouts of America filed for
bankruptcy pursuant to Chapter 11 of the United States Bankruptcy Code on February 18, 2020
in the Bankruptcy Court for the District of Delaware (hereinafter, the “Bankruptcy Court”). ECF
Nos. 10, 12, 13. As a result of an adversary proceeding commenced by Boy Scouts of America
seeking a preliminary injunction pursuant to 11 U.S.C. §§ 105(a) and 362, the relevant parties
and Committees in the underlying bankruptcy proceeding entered into a consent order staying
this case as to Greater New York Councils, Boy Scouts of America.1 Id. The consent order was
approved and entered by the Bankruptcy Court on March 30, 2020. Id. On November 18, 2020,
the Bankruptcy Court entered a third stipulation modifying the consent order and extending the
stay to March 19, 2021. ECF No. 13. Accordingly, the Court hereby orders that all proceedings
in this action are stayed. The parties are also ordered to submit a joint status report by no later
than March 19, 2021.


SO ORDERED.

Dated: December 10, 2020
       New York, New York
                                                      ___________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge



1
 This case is stayed automatically as to Boy Scouts of America pursuant to 11 U.S.C. § 362 as a result of its
bankruptcy filing.
